     Case 2:19-cv-09435-CAS-JPR Document 19 Filed 08/31/20 Page 1 of 3 Page ID #:447



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    XIANGBING LIU,                    ) Case No. CV 19-9435-CAS (JPR)
                                        )
12                       Plaintiff,     )
                                        ) ORDER DISMISSING ACTION FOR
13                  v.                  ) FAILURE TO PROSECUTE
                                        )
14    COMMISSIONER OF SOCIAL            )
      SECURITY,                         )
15                                      )
                         Defendant.     )
16                                      )
                                        )
17
            On November 1, 2019, Plaintiff, proceeding pro se, filed a
18
      Complaint challenging the denial of Social Security benefits.
19
      Under the terms of the Court’s November 7, 2019 case-management
20
      order, which advised Plaintiff of the availability of help from
21
      the pro se clinics, Plaintiff’s motion for judgment on the
22
      pleadings was due March 30, 2020.        When Plaintiff neither filed
23
      the motion nor requested an extension of time to do so, the
24
      Magistrate Judge sua sponte continued the deadline by 60 days
25
      given the COVID-19 pandemic and national emergency.
26
            When Plaintiff again filed nothing by the June 2 deadline,
27
      the Magistrate Judge again sua sponte continued the motion
28

                                           1
     Case 2:19-cv-09435-CAS-JPR Document 19 Filed 08/31/20 Page 2 of 3 Page ID #:448



 1 deadline by 60 days.         But this time she advised Plaintiff of the
 2 need to “request an extension of time before that deadline
 3 expires if the motion cannot be filed on time,” and she warned
 4 Plaintiff that if nothing was timely filed, “the lawsuit may be
 5 dismissed for failure to prosecute.”           The motion or a request for
 6 an extension of time was due on August 11, and still nothing has
 7 been filed.       Indeed, Plaintiff has not communicated with the
 8 Court in nine months.
 9          Courts may dismiss lawsuits that are not diligently
10 prosecuted.       See Link v. Wabash R.R., 370 U.S. 626, 629-30
11 (1962); Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per
12 curiam).       In determining whether to dismiss a plaintiff’s action
13 for failure to prosecute, a court must consider “(1) the public’s
14 interest in expeditious resolution of litigation; (2) the court’s
15 need to manage its docket; (3) the risk of prejudice to the
16 defendants; (4) the public policy favoring disposition of cases
17 on their merits[;] and (5) the availability of less drastic
18 sanctions.”       Carey, 856 F.2d at 1440 (citation omitted).
19 Unreasonable delay creates a rebuttable presumption of prejudice
20 to the defendant that can be overcome only with an affirmative
21 showing of just cause by the plaintiff.            See In re Eisen, 31 F.3d
22 1447, 1452-53 (9th Cir. 1994).
23          Here, the first, second, third, and fifth Carey factors
24 militate in favor of dismissal.           In particular, Plaintiff has not
25 even attempted to rebut the presumption of prejudice to
26 Defendant.       No less drastic sanction is available, as Plaintiff
27 has stopped communicating with the Court, even after it warned
28 that the lawsuit might be dismissed as a result.             The Court is

                                           2
     Case 2:19-cv-09435-CAS-JPR Document 19 Filed 08/31/20 Page 3 of 3 Page ID #:449



 1 mindful of the pandemic and the difficulties it has caused, but
 2 it cannot simply leave hanging on its docket indefinitely a case
 3 in which Plaintiff has failed to comply with even the most simple
 4 of orders for more than half a year.           It has already sua sponte
 5 granted four months of extensions but declines to grant another.
 6 Although the fourth factor weighs against dismissal — as it does
 7 in every case — the other factors together outweigh the public’s
 8 interest in disposing of the case on its merits.             See Long v.
 9 Astrue, 416 F. App’x 633, 634 (9th Cir. 2011) (upholding
10 dismissal of Social Security action for failure to prosecute when
11 plaintiff had not served summons and did not show cause for his
12 failure to do so).
13          Plaintiff has failed to prosecute this action without
14 demonstrating good cause and despite numerous sua sponte
15 extensions, and it must therefore be DISMISSED.             LET JUDGMENT BE
16 ENTERED ACCORDINGLY.
17
18 DATED: $XJXVW  
                                         CHRISTINA A. SNYDER
19                                       U.S. DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                           3
